Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2015/0022376.

Zhang teaches:
1. An aircraft fuel system, comprising: 
a fuel tank (224, FIG2); 
at least one electrically-operated sensor arranged within the fuel tank (see para. 9), the at least one electrically-operated sensor configured to measure a property of fuel in the fuel tank (para. 52); and 


2. The aircraft fuel system according to claim 1, further comprising at least one electric energy harvesting device (1302, FIG13 of sensor unit 1100, FIG11 of 212, FIG2) operatively coupled to the at least one power transmission device (operatively coupled to 216, FIG2), the at least one electric energy harvesting device configured to harvest electric energy from at least one of vibration, fluid flow variation, or fluid pressure variation (para. 171).  

4. The aircraft fuel system according to claim 1, wherein at least a portion of the at least one wireless power transmission device is arranged within an interior of the fuel tank (see para. 95 and FIGs 7-9 noting antenna(s) (ie 612, FIG7-8 and/or 900, FIG9) in fuel tank.  

5. The aircraft fuel system according to claim 1, wherein the at least one power transmission device comprises an antenna, and at least a portion of the antenna is arranged within an interior of the fuel tank.  (A, FIG6-7 / 900, FIG9). 

6. The aircraft fuel system according to claim 1, further comprising an interrogator (read on by data concentrator 606, para. 93) communicatively coupled to the at least one electrically-operated sensor.  



13. An aircraft comprising the aircraft fuel measurement system according to claim 1 (see FIG1).  

14. A method of powering at least one electrically-operated sensor arranged within an aircraft fuel tank, the at least one electrically-operated sensor configured to measure a property of fuel in the fuel tank (para. 58), the method comprising wirelessly transmitting electric power to the at least one electrically-operated sensor (para. 65).  

15. The method according to claim 14, further comprising harvesting electric energy from at least one of vibration, fluid flow variation, or fluid pressure variation, and using the harvested energy (1302, FIG13 of sensor unit 1100, FIG11 of 212, FIG2) as a source for the wirelessly transmitted power (para. 171).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2015/0022376 in view of Kauffman et al. US 2015/0215685.

Zhang teaches an energy harvester harvesting via movement but fails to explicitly teach:
3/16. The aircraft fuel system according to claim 2/15, wherein the energy harvesting device comprises a piezoelectric element.  
	Kauffman teaches an aircraft fuel system (para. 2), wherein a energy harvesting device comprises a piezoelectric element (para. 16).
	It would have been obvious to one of ordinary skill in the art to provide said piezo means as taught by Kauffman into the system of Zhang with the motivation to use a known and available means to realize said energy harvester of Zhang.   

Allowable Subject Matter
Claims 7, 9-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836